Lumpkin, J.
The plaintiff, claiming to be the owner' of a large tract oi land, brought suit to enjoin certain defendants who were alleged to be trespassing thereon. On the hearing of the application for interlocutory injunction, the plaintiff showed certain grants from the State to various parties, issued many years ago. The plaintiff did not connect its claim of title with any of these grantees from the State, but relied on prescriptive title beginning with a bond for title for the 10,000-acre tract known as the “Colerain tract, except about 400 acres to be given to Mrs. Knight, Casey, and J. Marr, to include the little places where they now live, the 400 acres to be divided between them according to their claims as they now stand, as therein described.” At a later date, in a litigation to which the obligee in the bond was the plaintiff, and the obligor and another were defendants, it was decreed that the title to “10,000 acres of land, more or less, in the counties of Camden and Charlton, State of Georgia, bought of [the obligor] by the said [obligee], said lands lying on the St. Mary’s river and known as ‘the Colerain tract,’ be fully vested in him, the said [obligor], together with all the rights, members, and appurtenances thereto belonging.” It appeared that the State issued in 1908, to a person from whom the defendants claimed to hold a quitclaim deed, a grant to 400 acres lying within the boundaries claimed by the plaintiff. There was some evidence tending to show the working of timber for turpentine upon land claimed to lie within the bounds of the Colerain tract; but there was no evidence to show whether it was upon the 400 acres reserved in the bond' for title under which the plaintiff claimed by prescription, or whether it was upon the 400 acres recently granted by the State, or at what point upon the general tract. Held, that there was no error in refusing to grant the injunction.

Judgment affirmed.


Beeh, J., absent. The other Justices concur.

Petition for injunction. Before Judge Conyers. Camden superior court. October 5, 1912.
J. L. Sweat and J. T. Myers, for' plaintiff.
B, D. Meader, for defendants.